Name: Commission Regulation (EC) No 90/94 of 19 January 1994 determining the extent to which applications lodged in January 1994 for import licences for certain milk products and products covered by the arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 17/20 Official Journal of the European Communities 20 . 1 . 94 COMMISSION REGULATION (EC) No 90/94 of 19 January 1994 determining the extent to which applications lodged in January 1994 for import licences for certain milk products and products covered by the arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted should be fixed for certain of the quantities applied for the period 1 January to 31 March 1994, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 584/92 of 6 March 1992 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic ('), as last amended by Regulation (EC) No 3550/93 (2), and in particluar Article 4 (5) thereof, Whereas applications for import licences lodged for the products referred to in Regulation (EEC) No 584/92 concern quantities greater than those available for certain products and quantities less than those available for others ; whereas, therefore, in accordance with the new rules applicable from 1 July 1993, reduction percentages Article 1 Applications for import licences for products falling within the CN codes listed in the Annex hereto, lodged under Regulation (EEC) No 584/92 for the period 1 January to 31 March 1994, shall be accepted, per country of origin, up to the percentages indicated. Article 2 This Regulation shall enter into force on 20 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1994. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 62, 7. 3 . 1992, p. 34. (2) OJ No L 324, 24. 12. 1993, p. 15. 20. 1 . 94 Official Journal of the European Communities No L 17/21 ANNEX Country Poland Hungary CN code 0402 10 19 0405 00 10 0406 ex 0406 90 89 and product 0402 21 19 butter cheese Balaton (') 0402 21 99 in % 5,4 8,2 10,4 47,0 (') Cream-white, Hajdu, Marvany, Ovari, Pannoma, Trappista. Country Czech Republic Slovak Republic CN code 0402 10 19 0405 00 10 ex 0406 40-Niva 0402 10 19 0405 00 10 ex 0406 40-Niva and product 0402 21 19 butter ex 0406 90- 0402 21 19 butter ex 0406 90 ­ 0402 21 91 Moravsky blok (') 0402 21 91 Moravsky blok (') in % 5,5 7,2 13,8 6,3 9,1 19,0 (') Primator, Otava, Javor, Uzeny block, Kaskhaval, Akawi, Istambul, Jadel Hermelin, Ostepek, Koliba, Inovec.